DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 15 and the dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the instant case, Applicant disclose  and claim (in Fig.7, Par.[0069] and lines 6, 8 of claim) “train a machine learning model based on the training data” and “provide the trained machine learning model to a neural network based detector”. However, as disclose the said “train a machine learning model based on the training data” is also neural network detecting based (see, for example, in Par.[0028] wherein in order to identify and compensate content/data contributors who contribute training data to a supervised machine learning model based on a value of the content provided by a contributor for use in training a neural network). As such, it is unclear to the examiner what difference applicant aim to highlight between “train a machine learning model based on the training data” and “provide the trained machine learning model to a neural network based detector”. At the best of examiner understanding in view of entire present disclosure “provide the trained machine learning model to a neural network based detector” refers to additional learning task (other than training the supervised machine learning model, embodiments may form a parallel task for predicting the data contributor identifier in addition to the main task as presented above) such as reward/incentive assignment learning including (e.g. see Par.[0046]-[0060]).
Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance case, it is disclosed in present Invention that  “a deep neural 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravi et al. (US 2020/0265496 A1 (i.e. Pro. No. 62/805,498) hereinafter referred to as “Ravi”).
With respect to claim 1, Ravi discloses, in Figs.1-9, an apparatus including at least one processor and at least one non-transitory memory including computer program code instructions (see Par.[0025], [0039] wherein computing processing unit including memory for performing any number of different natural language processing NLP tasks is disclosed), the computer program code instructions configured to, when executed, cause the apparatus to at least: receive training data (302, 304) from a plurality of data contributors, each data contributor having a contributor identifier/(parameters); train a machine learning model (102, 306) based on the training data (302, 304) (see, for example, Figs.1-4,5B, 8-9, Par.[0234]-[0236] wherein a projection neural network system (e.g., the projection neural network system 100) can train a projection neural network (e.g., the projection neural network 102); as part of the training, the system provides a training input 302 from a set of training data 304 to the projection network 102; the projection network 102 processes the training input 302 in accordance with current values of projection network parameters to generate a projection network output 106; see Par.[0113]-[0133] and [0145]-[0149] wherein train a machine learning model 102 based on the training data projection 304 is NN 
With respect to claim 2, Ravi discloses, in Figs.1-9, the apparatus, wherein causing the apparatus to encode each of the plurality of contributor identifiers comprises causing the apparatus to one-hot encode each of the plurality of contributor identifiers to generate a contributor identifier matrix (see Par.[0029]-[0030], [0194], [0249]-[0250] and [0280]-[0286] wherein trained model on trained data of projection functions can be reserved and used for encoding the type information respectively associated with the weighted parameters feature matrix vectors).
With respect to claim 3, Ravi discloses, in Figs.1-9, the apparatus, wherein each contributor identifier of the contributor identifier matrix comprises a vector within the contributor identifier matrix (see, for example, Figs.1-4,5B, 8-9, Par.[0234]-[0236] wherein a projection neural network system (e.g., the projection neural network system 100) can train a projection neural network (e.g., the projection neural network 102); as part of the training, the system provides a training input 302 from a set of training data 304 to the projection network 102; the projection network 102 processes the training input 302 in 
With respect to claim 4, Ravi discloses, in Figs.1-9, the apparatus, wherein the apparatus is further caused to identify a contributor from the contributor identifier matrix based on a predicted contributor identifier established by application of a contributor identifier projection function on output from the machine learning model (see, for example, Figs.1-4,5B, 8-9, Par.[0234]-[0236] wherein a projection neural network system (e.g., the projection neural network system 100) can train a projection neural network (e.g., the projection neural network 102); as part of the training, the system provides a training input 302 from a set of training data 304 to the projection network 102; the projection network 102 processes the training input 302 in accordance with current values of projection network parameters to generate a projection network output 106; see Par.[0113]-[0133] and [0145]-[0149] wherein train a machine learning model 102 based on the training data projection 304 is NN projection layer parameters that includes weighted parameter matrix and a bias vector; see Par.[0067] and [0197]-[00198] wherein data parameters features are derived from text and identifies segments (e.g., sequences of words/phrases)).
With respect to claim 5, Ravi discloses, in Figs.1-9, the apparatus, wherein the apparatus is further caused to: receive a request/(API application request) for the neural network based detector; generate a response to the request using the trained machine learning model; and identify, from the neural network detector, at least one contributor identifier corresponding to training data used in generating the response (see Par.[0234]-[0238], [0242] wherein reinforce learning of trained machine learning model to update back to NN current values of the projection network parameters by computing a gradient (e.g., by a backpropagation procedure) of a loss functions that depends on the projection network output 106 and a target output 310 and jointly updates the current values of the projection network parameters and the trainer network parameters by computing gradients (e.g., by a backpropagation procedure) of a combination of several different loss functions; further see Figs.6A-6C, 
With respect to claim 6, Ravi discloses, in Figs.1-9, the apparatus, wherein causing the apparatus to identify, from the neural network detector, at least one contributor identifier corresponding to training data used in generating the response comprises causing the apparatus to: identify a sequence of neurons firing in the neural network based detector; and identify a contributor identifier based on the sequence of neurons firing corresponding to a sequence of neurons associated with the contributor identifier (see Par.[0234]-[0238], [0242] wherein reinforce learning of trained machine learning model to update back to NN current values of the projection network parameters by computing a gradient (e.g., by a backpropagation procedure) of a loss functions that depends on the projection network output 106 and a target output 310 and jointly updates the current values of the projection network parameters and the trainer network parameters by computing gradients (e.g., by a backpropagation procedure) of a combination of several different loss functions; further see Figs.6A-6C, Par.[0299] wherein training computing system 650 can include a model trainer 660 that trains the machine-learned projection neural networks 620 and/or 640 stored at the user computing device 602 and/or the server computing system 630 using various training or learning techniques, such as, for example, backwards propagation of errors; it is submitted that, inherently, back-propagation of NN including firing neuron in layers).
With respect to claim 7, Ravi discloses, in Figs.1-9, the apparatus, wherein causing the apparatus to identify one or more data contributors as providing the identified training data contributing to the response to the request comprises causing the apparatus to: parse the request to identify data in the request (see Par.[0069], [0085], [0199] and [0215] wherein example applications of the sequence labeling task in natural language processing include semantic parsing); compare the data in the request against training data from contributors of training data to the machine learning model (see Par.[0120], [0127], [0259], [0332], [0336], [0350], [0361], [0364], [0366] wherein projection network can be trained to achieve 
With respect to claim 8, Ravi discloses, in Figs.1-9, a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein (see Par.[0025], [0039] wherein computing processing unit including memory for performing any number of different natural language processing NLP tasks is disclosed), the computer-executable program code portions comprising program code instructions configured to: receive training data from a plurality of data contributors, each data contributor having a contributor identifier; train a machine learning model based on the training data (see, for example, Figs.1-4,5B, 8-9, Par.[0234]-[0236] wherein a projection neural network system (e.g., the projection neural network system 100) can train a projection neural network (e.g., the projection neural network 102); as part of the training, the system provides a training input 302 from a set of training data 304 to the projection network 102; the projection network 102 processes the training input 302 in accordance with current values of projection network 
With respect to claim 9, Ravi discloses, in Figs.1-9, the computer program product, wherein the program code instructions to encode each of the plurality of contributor identifiers comprise program code instructions to one- hot encode each of the plurality of contributor identifiers to generate a contributor identifier matrix (see Par.[0029]-[0030], [0194], [0249]-[0250] and [0280]-[0286] wherein trained model on trained data of projection functions can be reserved and used for encoding the type information respectively associated with the weighted parameters feature matrix vectors).
With respect to claim 10, Ravi discloses, in Figs.1-9, he computer program product, wherein each contributor identifier of the contributor identifier matrix comprises a vector within the contributor identifier matrix (see, for example, Figs.1-4,5B, 8-9, Par.[0234]-[0236] wherein a projection neural network system (e.g., the projection neural network system 100) can train a projection neural network 
With respect to claim 11, Ravi discloses, in Figs.1-9, the computer program product, further comprising program code instructions to identify a contributor from the contributor identifier matrix based on a predicted contributor identifier established by application of a contributor identifier projection function on output from the machine learning model (see, for example, Figs.1-4,5B, 8-9, Par.[0234]-[0236] wherein a projection neural network system (e.g., the projection neural network system 100) can train a projection neural network (e.g., the projection neural network 102); as part of the training, the system provides a training input 302 from a set of training data 304 to the projection network 102; the projection network 102 processes the training input 302 in accordance with current values of projection network parameters to generate a projection network output 106; see Par.[0113]-[0133] and [0145]-[0149] wherein train a machine learning model 102 based on the training data projection 304 is NN projection layer parameters that includes weighted parameter matrix and a bias vector; see Par.[0067] and [0197]-[00198] wherein data parameters features are derived from text and identifies segments (e.g., sequences of words/phrases)).
With respect to claim 12, Ravi discloses, in Figs.1-9, the computer program product, further comprising program code instructions to: receive a request for the neural network based detector; generate a response to the request using the trained machine learning model; and identify, from the neural network detector, at least one contributor identifier corresponding to training data used in generating the response (see Par.[0234]-[0238], [0242] wherein reinforce learning of trained machine learning model to update back to NN current values of the projection network parameters by computing a gradient (e.g., by a backpropagation procedure) of a loss functions that depends on the projection network output 106 and a target output 310 and jointly updates the current values of the projection 
With respect to claim 13, Ravi discloses, in Figs.1-9, the computer program product, wherein the program code instructions to identify, from the neural network detector, at least one contributor identifier corresponding to training data used in generating the response comprise program code instructions to: identify a sequence of neurons firing in the neural network based detector; and identify a contributor identifier based on the sequence of neurons firing corresponding to a sequence of neurons associated with the contributor identifier (see Par.[0234]-[0238], [0242] wherein reinforce learning of trained machine learning model to update back to NN current values of the projection network parameters by computing a gradient (e.g., by a backpropagation procedure) of a loss functions that depends on the projection network output 106 and a target output 310 and jointly updates the current values of the projection network parameters and the trainer network parameters by computing gradients (e.g., by a backpropagation procedure) of a combination of several different loss functions; further see Figs.6A-6C, Par.[0299] wherein training computing system 650 can include a model trainer 660 that trains the machine-learned projection neural networks 620 and/or 640 stored at the user computing device 602 and/or the server computing system 630 using various training or learning techniques, such as, for example, backwards propagation of errors; it is submitted that, inherently, back-propagation of NN including firing neuron in layers).
With respect to claim 14, Ravi discloses, in Figs.1-9, the computer program product, wherein causing the apparatus to identify one or more data contributors as providing the identified training data contributing to the response to the request comprises causing the apparatus to: parse the request to identify data in the request (see Par.[0069], [0085], [0199] and [0215] wherein example applications of the 
With respect to claim 15, Ravi discloses, in Figs.1-9, a method comprising: receiving training data from a plurality of data contributors, each data contributor having a contributor identifier; training a machine learning model based on the training data (see, for example, Figs.1-4,5B, 8-9, Par.[0234]-[0236] wherein a projection neural network system (e.g., the projection neural network system 100) can train a projection neural network (e.g., the projection neural network 102); as part of the training, the system provides a training input 302 from a set of training data 304 to the projection network 102; the projection network 102 processes the training input 302 in accordance with current values of projection network parameters to generate a projection network output 106; see Par.[0113]-[0133] and [0145]-[0149] wherein 
With respect to claim 16, Ravi discloses, in Figs.1-9, the method, wherein encoding each of the plurality of contributor identifiers comprises one-hot encoding each of the plurality of contributor identifiers to generate a contributor identifier matrix (see Par.[0029]-[0030], [0194], [0249]-[0250] and [0280]-[0286] wherein trained model on trained data of projection functions can be reserved and used for encoding the type information respectively associated with the weighted parameters feature matrix vectors).
With respect to claim 17, Ravi discloses, in Figs.1-9, the method, wherein each contributor identifier of the contributor identifier matrix comprises a vector within the contributor identifier matrix (see, for example, Figs.1-4,5B, 8-9, Par.[0234]-[0236] wherein a projection neural network system (e.g., the projection neural network system 100) can train a projection neural network (e.g., the projection neural network 102); as part of the training, the system provides a training input 302 from a set of training data 304 to the projection network 102; the projection network 102 processes the training input 302 in 
With respect to claim 18, Ravi discloses, in Figs.1-9, the method, further comprising: receiving a request for the neural network based detector; generating a response to the request using the trained machine learning model; and identifying, from the neural network detector, at least one contributor identifier corresponding to training data used in generating the response (see Par.[0234]-[0238], [0242] wherein reinforce learning of trained machine learning model to update back to NN current values of the projection network parameters by computing a gradient (e.g., by a backpropagation procedure) of a loss functions that depends on the projection network output 106 and a target output 310 and jointly updates the current values of the projection network parameters and the trainer network parameters by computing gradients (e.g., by a backpropagation procedure) of a combination of several different loss functions; further see Figs.6A-6C, Par.[0299]-[0311] wherein training computing system 650 can include a model trainer 660 that trains the machine-learned projection neural networks 620 and/or 640 stored at the user computing device 602 compared and/or the server computing system 630 using various training or learning techniques, such as, for example, backwards propagation of errors and each application can communicate with each device component using an API (e.g., a public API). In some implementations, the API used by each application is specific to that application (e.g. Fig.6B)).
With respect to claim 19, Ravi discloses, in Figs.1-9, the method, wherein identifying, from the neural network detector, at least one contributor identifier corresponding to training data used in generating the response comprises: identifying a sequence of neurons firing in the neural network based detector; and identifying a contributor identifier based on the sequence of neurons firing corresponding to a sequence of neurons associated with the contributor identifier (see Par.[0234]-[0238], [0242] wherein reinforce learning of trained machine learning model to update back to NN current values of the projection network parameters by computing a gradient (e.g., by a backpropagation procedure) of a loss functions that depends on the projection network output 106 and a target output 310 and jointly updates the current 
With respect to claim 20, Ravi discloses, in Figs.1-9, the method, wherein causing the apparatus to identify one or more data contributors as providing the identified training data contributing to the response to the request comprises causing the apparatus to: parse the request to identify data in the request (see Par.[0069], [0085], [0199] and [0215] wherein example applications of the sequence labeling task in natural language processing include semantic parsing); compare the data in the request against training data from contributors of training data to the machine learning model (see Par.[0120], [0127], [0259], [0332], [0336], [0350], [0361], [0364], [0366] wherein projection network can be trained to achieve a performance level (e.g., prediction accuracy) comparable to that of a much larger neural network by jointly training the projection network and a trainer network and backpropagating, through at least the machine-learned prediction model, an objective function that compares to the respective prediction for each of the second plurality of training examples to a respective ground truth associated with such training example); identify one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request; and identify the one or more data contributors having contributed training data within a predefined degree of similarity of the data in the request as providing the identified training data contributing to the response to the request (see, for example, Figs.1-4,5B, 8-9, Par.[0234]-[0236] wherein a projection neural network system (e.g., the projection neural network system 100) can train a projection neural network (e.g., the projection neural network 102); as part of the training, the system provides a training input 302 from a set of training data 304 to the projection network 102; the projection network 102 processes the training input 302 in accordance with current values of projection network parameters to generate a projection network output 106; see Par.[0113]-[0133] and [0145]-[0149] wherein train a machine learning model 102 based on the training 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, each of the cited prior art on form PTO-892 anticipates all the independent claims under 35 U.S.C. 102(a)(1) by teaching input weighted trained data that is input through forward NN encoding weighted matrix and follow by minimize error backward propagation loss function stochastic gradient descent. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.